Title: To James Madison from William Irvine, 23 November 1789
From: Irvine, William
To: Madison, James


Dear Sir
New York 23d Novr. 1789
Captain Bunyan arrived here this morning from London in 29 days. A Mr Trumbull came passenger—they are now at Brakefast with us. They say that Mr. Jefferson sailed from Cowes, on the same day they did, in a Ship bound for Norfolk in Virginia. Unless he has a remarkable passage indeed, this information may be the first you can receive of his destination—which is my motive for giving you this trouble. In France there has been something like confusion. The Kings life guards—not the General National Guards, but a particular Corps of this denomination—had a rencounter with the Parisians at Versailes—the Guards, such as made opposition were demolished, and the King and Queen are taken to Paris under the safe keeping of the National Troops—tho not under any other restraint than their protection requires, in the opinion of these Troops. The Duke of Orleans is taken into custody—on supposition of treasonable practices against the Nation—the hour for closing the mail prevents me from adding but that I am
